Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                           Dec 12 2013, 10:13 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

SAMUEL L. BOLINGER                              GREGORY F. ZOELLER
Fort Wayne, Indiana                             Attorney General of Indiana

                                                KRISTIN GARN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JACQUELYN S. JOHNSON-TAEFI,                     )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )       No. 93A02-1306-EX-484
                                                )
REVIEW BOARD OF THE INDIANA                     )
DEPARTMENT OF WORKFORCE                         )
DEVELOPMENT and AME CLEANING                    )
SERVICES LLC,                                   )
                                                )
       Appellees-Respondents.                   )


                     APPEAL FROM THE REVIEW BOARD OF THE
                    DEPARTMENT OF WORKFORCE DEVELOPMENT
                               Cause No. 13-R-01599



                                    December 12, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION
BAKER, Judge

      Here, when a manager of a small janitorial service needed to take a medical leave,

she promptly informed her supervisor, and a mutually agreeable arrangement was made

for her to work from home until she could return to work full-time. However, conflict

arose when the compensation that the manager received from this arrangement was

insufficient to meet her needs. When the manager approached her supervisor about

placing her on a layoff status so that she could receive unemployment compensation, the

supervisor refused, explaining that there was light work available to the manager even

though it was not on a full-time basis. The manager subsequently resigned and filed for

unemployment benefits.

      The claims deputy determined that the manager was involuntarily unemployed

because of a medically documented physical disability, but the ALJ and the appellee-

respondent Review Board of the Indiana Department of Workforce Development

(Review Board) reversed, concluding that the manager did not take reasonable measures

to maintain the employment relationship.

      Appellant-petitioner Jacquelyn S. Johnson-Taefi now appeals the Review Board’s

decision, arguing that she did take reasonable measures to maintain the employment

relationship with her employer, appellee-respondent AME Cleaning Services LLC

(AME). Finding no error, we affirm the judgment of the Review Board.




                                           2
                                         FACTS

        Taefi was employed by AME in Fort Wayne from March 2011 to January 9,

2013.    Until December 28, 2012, Taefi was a manager, supervising five to ten

employees. Taefi received a salary of $500 a week for her services.

        Taefi had needed surgery for a long time but decided to wait until AME was

going through a slow period. Taefi’s doctor scheduled her surgery and placed her on a

leave of absence effective December 28, 2012. Before the surgery, Taefi requested that

Angela Ertel, owner of AME, permit Taefi to perform light duty work at home. Ertel

agreed but at a reduced rate of pay because there was not as much light duty work

available. For the first week that Taefi performed work from home, she received $250

because, according to Ertel, she “didn’t want [Taefi] to take a hit all at once.” Tr. p. 6.

After the first week, Taifi received an hourly rate, until she could return to work full

time. Another AME employee, Christopher Jordan, testified that he overheard Ertel

explain this arrangement to Taefi and that she was agreeable to it.

        A dispute arose when Taefi requested Ertel to place her on layoff status for lack

of work to allow Taefi to draw unemployment benefits even though there was both light

duty and full-time work available. Ertel refused, and Taefi became visibly upset when

she realized that she would have no income while on medical leave. Taefi did not return

to light duty or to regular full-time work after that incident. On January 8, 2013, Taefi

turned in her work equipment, and, according to Taefi, showed Ertel how to use it.

Taefi informed Ertel that she was resigning on January 9, 2013.

                                             3
       Taefi applied for unemployment insurance benefits, and on January 31, 2013, a

claims deputy from the Department of Workforce Development determined that she was

eligible for unemployment insurance benefits because she was involuntarily unemployed

because of a physical disability and made reasonable efforts to maintain her employment

relationship. On February 13, 2013, AME filed an appeal, and an ALJ held a hearing on

April 11, 2013, during which the facts were heavily disputed. Then, on April 12, 2013,

the ALJ reversed the claims deputy’s decision and found Taefi ineligible for

unemployment benefits. More particularly, the ALJ concluded that “although [Taefi]

did have a medically substantiated physical disability that necessitated her to be placed

on a leave of absence, [Taefi] did not take reasonable measures to maintain the

employment relationship . . . .” Ex. p. 26.

       Taefi filed an appeal with the Review Board, and on April 20, 2013, the Review

Board issued a decision affirming the ALJ’s analysis and decision. Taefi now appeals.

                            DISCUSSION AND DECISION

       Taefi argues that the decision of the Review Board affirming the ALJ should be

reversed because she satisfied the requirements of the medical modification provision,

which is a statutory exception from disqualification to receive unemployment benefits.

This Court reviews the Review Board’s findings of fact under the substantial evidence

standard. McClain v. Review Bd. of the Ind. Dep’t of Workforce Dev., 693 N.E.2d

1314, 1317 (Ind. 1998). We will neither reweigh the evidence nor assess the credibility

of witnesses. Id. Rather, we will consider only the findings most favorable to the

                                              4
Review Board’s findings. Id. Reversal is appropriate only if there is no substantial

evidence to support the Review Board’s findings. Id.

      Indiana law provides that when an individual voluntarily leaves her employment

without good cause in connection with the work, she is disqualified from receiving

unemployment compensation benefits. Ind. Code § 22-4-15-1(a). This Court has stated

that “[i]t is only when the employer’s demands on the employee are so unreasonable and

unfair that a reasonably prudent person would be impelled to terminate that ‘good cause’

exists for voluntary termination.” Mshar v. Review Bd. of Ind. Emp’t Sec. Div., 445

N.E.2d 1376, 1377 (Ind. Ct. App. 1983).

      Notwithstanding the above, the General Assembly has modified the grounds for

disqualification. More particularly, Indiana Code section 22-4-15-1(c)(2) provides:

      An individual whose unemployment is the result of medically substantiated
      physical disability and who is involuntarily unemployed after having made
      reasonable efforts to maintain the employment relationship shall not be
      subject to disqualification under this section for such separation.

Put another way, an individual will not be disqualified from receiving unemployment

benefits if that individual can show that she is unemployed because of a medically

substantiated physical disability and she made reasonable efforts to maintain the

employment relationship. Thus, a claimant must satisfy both of these prongs to be

eligible for the modification under Indiana Code section 22-4-15-1(c)(2).




                                            5
       Here, Taefi submitted a letter to AME from her doctor informing AME that Taefi

needed “to be off work from 12/28/2012 to [sic] until after surgery for medical reasons.”

Appellant’s App. p. 3. Accordingly, Taefi satisfied the first prong of the statute.

       Regarding the second prong, Ertel testified that a conflict arose between Taefi and

her when Taefi requested that Ertel place her on layoff status so that Taefi could draw

unemployment while she was on medical leave. Tr. p. 7. Ertel testified that she refused

Taefi’s request because there was some light duty work available but not enough for

Taefi to accumulate as many hours as she needed. Id.

       Additionally, Ertel testified that on January 9, 2013, after the incident during

which Taefi requested to be placed on layoff status, Taefi called Ertel and informed her

that she was resigning. Id. at 8. In light of these facts and circumstances, we cannot

conclude that the ALJ and the Review Board erred when it determined that Taefi failed to

satisfy the second prong, namely, that Taefi failed to make reasonable efforts to maintain

the employment relationship.

       The judgment of the Review Board is affirmed.

NAJAM, J., and CRONE, J., concur.




                                             6